NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 JORDON LOPEZ-CAMACHO, Petitioner.

                         No. 1 CA-CR 18-0659 PRPC
                              FILED 1-24-2019


    Petition for Review from the Superior Court in Maricopa County
                           No. 2007-176667-002
                  The Honorable Joseph C. Welty, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jordon Lopez-Camacho, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge James B. Morse Jr., Judge Jon W. Thompson, and Vice Chief
Judge Peter B. Swann delivered the decision of the Court.
                       STATE v. LOPEZ-COMACHO
                          Decision of the Court

PER CURIAM:

¶1              Petitioner Jordon Lopez-Camacho seeks review of the
superior court's order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
fifth petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2